Citation Nr: 0626721	
Decision Date: 08/28/06    Archive Date: 09/06/06	

DOCKET NO.  04-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  

2.  Entitlement to service connection for asthma.   

3.  Entitlement to service connection for a cervical spine 
disability.   

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to 
June 1989, and from January 2 to April 2, 1991.  Pertinent 
evidence of record is to the effect that, during this time, 
the veteran served as a hospital corpsman and/or paramedic.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In a rating decision of July 1994, the RO denied entitlement 
to service connection for low back strain.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  

In a subsequent rating decision of February 2000, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for low 
back strain, and additionally denied service connection for 
asthma, cervical strain, and post-traumatic stress disorder.  
The basis of these denials was that the veteran's claims for 
service connection were not well grounded.  Once again, the 
veteran voiced no disagreement with the denial of benefits.  

Since the time of the aforementioned rating decisions, the RO 
has continued its denial of service connection for the 
disabilities at issue.  The veteran voiced his disagreement 
with that decision, and the current appeal ensued.  

For reasons which will become apparent, the issues of service 
connection for a cervical spine disability, post-traumatic 
stress disorder, and a low back disability on 
a de novo basis are being REMANDED the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  In decision of July 1994 the RO denied entitlement to 
service connection for a low back disability.  

2.  In a February 2000 decision, the RO determined that new 
and material evidence had not been submitted.

2.  Evidence submitted since the time of the RO's 
February 2000 decision is neither cumulative nor redundant, 
and is of sufficient significance that it raises a reasonable 
possibility of substantiating the veteran's current claim.  

3.  Asthma is not shown to have been present during the 
veteran's periods of active military service, or for many 
years thereafter, nor is it the result of any incident or 
incidents of the veteran's periods of active military 
service.  


CONCLUSIONS OF LAW

1.  The decision of the RO February 2000 denying the 
veteran's request to reopen the claim for service connection 
for a chronic low back disability is final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  Evidence received since the time of the RO's 
February 2000 decision denying entitlement to service 
connection for a low back disability is new and material, and 
sufficient to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).  



3.  Asthma was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini v. Principi, 
18 Vet. App. at 121.  

In this case, in correspondence of April 2002, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate his claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence would 
be obtained by VA, and the need for the veteran to advise VA 
of or submit any further evidence pertaining to his claims.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical and personnel records, as well as 
VA and private outpatient treatment and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the veteran's claim for service 
connection for asthma, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have had any effect on the case, or to have 
caused injury to the claimant.  Thus, any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

Analysis

In reaching the following determination, the Board has 
reviewed all the evidence in the appellant's claims file, 
which includes:  his multiple contentions; service medical 
records; service personnel records; VA medical records; VA 
examination reports; and private medical records.  Although 
the Board has an obligation to provide reasons and bases 
supporting its decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 
2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).  


Low Back Disorder

The veteran in this case seeks service connection for a 
chronic low back disability.  In pertinent part, it is argued 
that, on a number of occasions in service, the veteran 
injured his lower back.  Reportedly, on one of those 
occasions, the veteran was attempting to carry a patient, 
resulting in injury to his lower back.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  However, once 
entitlement to service connection for a given disorder has 
been denied by a decision of the RO, that determination, 
absent disagreement by the veteran within a period of one 
year, is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate a claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.156 (2005).  In addition, new 
evidence may be found to be material if it provides "a more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In the present case, at the time of previous RO decisions in 
July 1994 and February 2000, it was determined that the 
veteran's service medical records failed to demonstrate the 
presence of a chronic low back disability.  In point of fact, 
as of the time of those rating decisions, there was no 
evidence that the veteran suffered from a chronic low back 
disability of any kind.  Based on such evidence, the RO 
denied entitlement to service connection for a chronic low 
back disability.  The veteran voiced no disagreement with 
those decisions, which have now become final.  

Evidence submitted since the time of the RO's February 2000 
decision, consisting for the most part of VA and private 
treatment records and examination reports, is both "new" and 
"material" as to the issue of service connection for a 
chronic low back disability.  More specifically, since the 
time of the RO's February 2000 decision, the veteran has 
voiced continuing complaints of, and received treatment for, 
various low back problems.  In point of fact, based on VA 
radiographic studies of February 2002, the veteran currently 
exhibits a loss of normal lumbar lordosis due to lumbar 
muscle spasm.  Such evidence, at a minimum, provides a "more 
complete picture" of the veteran's low back disability, and, 
as such, is sufficient to a proper reopening of the veteran's 
previously-denied claim.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Under such circumstances, the Board is of 
the opinion that the veteran's claim for service connection 
for a chronic low back disability has been reopened.  


Asthma

In addition to the above, the veteran in this case seeks 
service connection for asthma.  In that regard, and as 
previously noted, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of asthma.  In point of fact, the earliest clinical 
indication of the presence of that disability is revealed by 
VA and private treatment records dated in the late 1990's, 
almost 10 years following the veteran's final discharge from 
service, at which time he received treatment in the form of 
inhalers for asthma.  

The veteran argues that his current asthma is, in fact, the 
result of exposure to oil fires while stationed in the 
Persian Gulf.  However, to date, no opinion has been offered 
regarding the alleged relationship between the veteran's 
asthma and such environmental factors.  A November 1998 
outpatient report noted possible causes as his job as a 
firefighter and being overweight.  Based on a review of the 
entire evidence of record, the Board is unable to reasonably 
associate the veteran's current asthma, first persuasively 
documented a number of years following his discharge from 
service, with any incident or incidents of his periods of 
active military service.  Accordingly, service connection for 
asthma must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a chronic low back 
disability has been reopened, and, to that extent, the appeal 
is allowed.  

Service connection for asthma is denied.  


REMAND

Having determined that the veteran's claim of service 
connection for a chronic low back disability is reopened, the 
Board must now turn to a de novo review of all pertinent 
evidence of record.  In that regard, on a number of occasions 
in service, the veteran received treatment for certain low 
back problems, variously characterized as lumbar or 
mechanical back strain.  While in March 1991, just prior to 
the veteran's final separation from service, his previous 
back strain was described as "resolved," in February 1994, 
after the veteran's discharge from service, he was once again 
heard to complain of back pain, in particular, in the right 
rhomboid region.  According to the veteran, he had initially 
injured his back while in the Navy.  Reportedly, he had 
worked as a medic, and was lifting a patient out of an 
ambulance when he "pulled" his back.  

As noted above, the veteran currently suffers from what has 
been described as a loss of normal lumbar lordosis due to 
lumbar muscle spasm.  Moreover, to date, the veteran has yet 
to be afforded a VA orthopedic examination for the purpose of 
determining the relationship, if any, between the veteran's 
current low back disability and his inservice low back 
problems.  Under the circumstances, the Board is of the 
opinion that further development of the evidence is required 
prior to a final adjudication of the veteran's claim.  

Turning to the issue of service connection for a cervical 
spine disability, the Board notes that, while in service, the 
veteran received treatment for pain and stiffness in his 
neck, culminating in a diagnosis of muscle spasm.  While on 
VA general medical examination in April 1994, there was no 
diagnosis of any chronic neck disability, radiographic 
studies of the veteran's neck conducted in July 1999 were 
consistent with a loss of normal cervical lordosis due to 
cervical muscle spasm.  As with the veteran's lower back, the 
veteran has yet to be afforded a VA orthopedic examination 
for the purpose of determining the relationship between his 
current cervical spine problems and any inservice injury or 
injuries.  Accordingly, further development of the evidence 
will be undertaken prior to a final adjudication of the 
veteran's claim.  

Finally, turning to the issue of service connection for post-
traumatic stress disorder, the Board notes that, during the 
veteran's initial period of active service, that is, the 
period from 1985 to 1989, the veteran apparently served as a 
hospital corpsman at a naval medical center in Tennessee.  
Other evidence of record is to the effect that, during the 
veteran's period of service in the Persian Gulf, he served 
with Fleet Hospital Six in Bahrain.  According to the 
veteran, while stationed at the aforementioned naval 
hospital, he witnessed two suicides, as well as a cardiac 
arrest, for which he provided cardiopulmonary resuscitation, 
and an incident in which an infant had stopped breathing.  
Reportedly, during the veteran's period of service in 
Bahrain, he experienced and/or was exposed to sniper fire and 
Scud missile attacks, including one in which a Scud missile 
hit a Saudi city.  While in some cases, the veteran has 
provided some information for the aforementioned incidents, 
he has yet to provide information of sufficient specificity 
to enable the verification of such inservice stressors.  

Moreover, the Board observes that, to date, the veteran has 
yet to be afforded a VA psychiatric examination for the 
purpose of determining whether he does, in fact, suffer from 
a post-traumatic stress disorder resulting from an inservice 
stressor or stressors.  Thus, if any of the veteran's claimed 
stressors are verified, a VA examination should be conducted 
to determine whether the veteran suffers from PTSD as a 
result of a verified in-service stressor.  In that regard, 
while on various occasions the veteran has received a 
diagnosis of post-traumatic stress disorder, he has, in 
addition, received various other psychiatric diagnoses, 
including a generalized anxiety disorder and depressive 
disorder.  

Additionally, a review of the record discloses that, in 
January 2003, the veteran was granted permanent and total 
disability retirement by the Ohio Police and Fire Pension 
Fund, but with no indication as to what disability or 
disabilities were responsible for the veteran's retirement.  
These records should be obtained prior to final adjudication 
of the veteran's claim.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, as remand is otherwise required, on remand the RO 
should provide corrective notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  
      
      
In light of the aforementioned, the case is REMANDED to the 
RO for the following actions:  

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be 
assigned if service connection is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the Ohio Police 
and Fire Pension Fund in an attempt to 
obtain additional information regarding 
the veteran's disability retirement.  
Such information should include medical 
records utilized in determining the 
granting of a permanent and total 
disability retirement pursuant to certain 
provisions of the Ohio Revised Code.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.  
All attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.  

3.  In addition, any pertinent VA or 
other inpatient or outpatient treatment 
records, subsequent to January 2003, the 
date of the most recent evidence of 
record, should be obtained and 
incorporated in the claims folder.  Once 
again, the veteran should be requested to 
sign the necessary authorization for 
release of any private medical records to 
the VA.  All attempts to procure those 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  In addition, the veteran and his 
representative should be informed of any 
such problem.  

4.  The veteran should then be afforded a 
VA orthopedic examination in order to 
more accurately determine the exact 
nature and etiology of his current low 
back and cervical spine disabilities.  
The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examinations.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  As 
regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following review of the claims file and 
completion of the examination, the 
orthopedic examiner should specifically 
comment as to whether the veteran 
currently suffers from chronic low back 
and/or cervical spine disabilities, and, 
if so, whether those disabilities more 
likely, less likely, or as likely as not 
(50 percent probability or greater) had 
their origin during the veteran's period 
or periods of active military service.  
Any such opinion, when obtained, should 
be made a part of the veteran's claims 
folder.  

5.  In addition, the RO should once again 
request from the veteran a comprehensive 
and detailed statement regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be requested to provide specific details 
of the claimed stressful events, such as 
dates (within two months), places, 
detailed descriptions of events, and 
identifying information concerning any 
other individuals involved, including 
their names, ranks, units of assignment, 
or any other identifying details.  The 
veteran should be advised that this 
information is vitally necessary in order 
to obtain supportive evidence, and that 
he must be as specific as possible, 
because without such detailed 
information, an adequate search for 
verifying data cannot be conducted.  

6.  Following receipt of the 
aforementioned information, the RO should 
attempt to verify the veteran's claimed 
stressors through official sources.  

7.  Following the above, the RO should 
make a specific determination based upon 
the complete record with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  Should the RO determine 
that the record establishes the existence 
of a stressor or stressors, the RO should 
specify which stressor or stressors in 
service it has determined are established 
by the record.  In reaching that 
determination, the RO should address any 
credibility questions raised by the 
evidence.  

8.  If and only if the RO is able to 
verify an inservice stressor or 
stressors, arrangements should be made 
for the veteran to be examined by a VA 
psychiatrist who has not heretofore seen 
or examined him.  The RO should specify 
for the examiner the stressor or 
stressors which it has determined are 
established by the record, and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether exposure 
to a stressor in service has resulted in 
current psychiatric symptoms, and whether 
the diagnostic criteria to support a 
diagnosis of post-traumatic stress 
disorder have been satisfied.  The 
examination report should reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture of 
the nature of the veteran's psychiatric 
status.  The examiner should, 
additionally, comment explicitly on 
whether there is a link between any 
verified in-service stressor or stressors 
and the current diagnosis of post-
traumatic stress disorder.  

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the psychiatric examiners 
prior to completion of the examination.  
Moreover, a notation to the effect that 
this record review took place must be 
included in the examination report.  

9.  Thereafter, the RO should 
readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and the veteran's 
representative should be provided a 
Supplemental Statement of the Case (SSOC) 
and given the opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West 2002).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


